Citation Nr: 1815979	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-13 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel





INTRODUCTION

The Veteran had active duty service from October 1971 to May 1972.  He also had other periods of service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2015, the instant matters were remanded for additional development.


FINDINGS OF FACT

1.  A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest to a compensable degree within one year of service discharge.

2.  A pulmonary disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).   

2.  The criteria for service connection for a pulmonary disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the instant case, VA's duty to notify was satisfied by a letter sent in August 2010.  Neither the Veteran nor his representative have alleged that he has received inadequate notice.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R.  § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.        § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment and personnel records, as well as VA and private treatment records, have been obtained and considered.  The Veteran underwent VA examinations in December 2015 and etiology opinions were obtained.

In addition, the Veteran was asked to provide his reservist information, the three month window for his right shoulder injury and the three month window for when he was hospitalized at Shepard Air Force Base for pneumonia in a November 2015 letter.  The Veteran did not respond to this letter.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

Furthermore, Board finds there has been substantial compliance with the Board's September 2015 remand directives as to this issue and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).   The agency of original jurisdiction requested that the Veteran provide his reservist information, the three month window for his right shoulder injury and the three month window for when he was hospitalized at Shepard Air Force Base for pneumonia in a November 2015 letter.  The Veteran underwent VA examinations in December 2015 and etiology opinions were obtained.  Therefore, the Board finds that there has been substantial compliance with its September 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities, to include pneumonia, which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A.  Right Shoulder

The Veteran contends that he injured his right shoulder while working on an air cargo drop zone and a five thousand pound palletized cargo bundle struck him.  In an August 2010 Application for Compensation and/or Pension, the Veteran wrote that he did not seek treatment for this injury and that it occurred in approximately 1974 or 1975.  He also reported that his right shoulder injury occurred while he was on active duty in April 2014.

Service treatment records do not reveal any complaints, treatments or diagnoses related to a right shoulder disorder.  Service personnel records show that he was absent for scheduled training duty on multiple occasions in 1974 and 1975 and do not document that the Veteran attended any duty in 1974 or 1975.
The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his discharge from service in May 1972.  In this case, the clinical evidence reveals a finding of mild acromioclavicular joint arthritis in a March 2008 and he reported right shoulder pain for about one and a half years in a June 2009 VA treatment note.  As such, presumptive service connection is not warranted for arthritis.  38 U.S.C.   §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disorder.  While the evidence of record shows that the Veteran has currently diagnosed right shoulder impingement syndrome and right shoulder acromioclavicular joint arthritis, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the November 2015 VA examiner's opinion that it was less likely than not (less than 50 percent probability) that the Veteran's right shoulder disorder was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that she was not able to locate any service records documenting a right shoulder injury and that the Veteran's civilian medical records from VA reported that his right shoulder injury was the result of hard labor.  The examiner concluded that the Veteran's right shoulder disorder was the result of his civilian job and that his acromioclavicular joint arthritis was the natural progression of the disease and his age.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary probative medical opinion is of record.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right shoulder arthritis and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the Veteran is competent to describe his current right shoulder symptoms and his representative is competent to describe his observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such a disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran and/or his representative have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, and/or his representative are nonprobative evidence.  

In addition, in adjudicating these claims, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that the Veteran had experienced right shoulder symptoms since service.   In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, the Veteran has alleged that he suffered from right shoulder symptoms since service.  In an August 2010 Application for Compensation and/or Pension, the Veteran wrote that his right shoulder disorder began in 1974 and that he had suffered from severe shoulder pain and limited range of motion since his in-service injury.  However, in a June 2009 VA treatment note, the Veteran reported that he had experienced right shoulder pain for one and a half years, i.e., since January 2008.  The Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  The statements reflected in the June 2009 VA treatment note were made during the course of treatment and prior to the Veteran's August 2010 claim for benefits.  Therefore, the Board finds that any current, contradictory, assertions as to the Veteran's onset of right shoulder symptom during service, and continuity of symptoms after service-advanced in support of this claim for monetary benefits, are deemed not credible. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony). 

Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits that his right shoulder disorder was due to an in-service injury, are inconsistent with the contemporaneous evidence and, therefore, are not credible.  Consequently, the Board assigns no probative weight to such statements. 

Therefore, the right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest to a compensable degree within one year of service discharge.  Consequently, service connection for such disorder is not warranted. 

In light of the foregoing, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disorder.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

B.  Pulmonary Disorder

The Veteran contends that his current pulmonary condition, to include chronic obstructive pulmonary disease (COPD) and asthma, is the result of in-service exposure to paint, jet fuels and other chemicals such as isocyanides.  In an August 2010 Application for Compensation and/or Pension, the Veteran wrote that he developed triple pneumonia in 1971 or 1972 and was treated at the medical facility on base.  Military personnel records indicate that the Veteran worked as a transportation specialist in service.

Service treatment records do not reveal any complaints, treatments or diagnoses related to a pulmonary disorder or a hospitalization of any kind.  Post service treatment records reveal a diagnosis of COPD in 2006 and asthma in 1997.

The preponderance of the evidence is against the Veteran's claim for service connection for a pulmonary disorder.  While the evidence of record shows that the Veteran has a currently diagnosed asthma and COPD, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the November 2015 VA examiner's opinion that it was less likely than not (less than 50 percent probability) that the Veteran's pulmonary disorders were incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the service treatment records do not contain documentation demonstrating lung issues, that the Veteran reported that he had been working with household paints and car-industrial paints that affected his lungs after service and that the Veteran had been smoking since age 13.  The examiner reasoned that isocyanates were known to cause lung irritation and asthma but not COPD, that the clinical evidence shows the first diagnosis of COPD in 2006 and asthma in 1997 and that the Veteran has never quit his tobacco use, which was now two packs of cigarettes a day.  The examiner noted that the medical literature found that the main cause of COPD in developed countries was tobacco smoking, that the most significant risk factor for COPD was long-term cigarette smoking, that the more years and packs an individual smoked the greater the risk, and that COPD developed slowly over years.  The examiner reasoned that pneumonia was an acute illness with a cure and without the possibility of becoming a chronic disease.  Finally, the examiner found that the Veteran's smoking since 1965 was the main reason for his current pulmonary diseases of asthma and COPD, that he was more than 40 years old when diagnosed with lung diseases and that the Veteran does not have any chemically induced lung damage from service.  The examiner based her opinion on a review of the clinical evidence, examination and medical literature.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary probative medical opinion is of record.

In addition, in adjudicating these claims, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan, supra.  The Board notes that the Veteran has indicated that the Veteran had experienced pulmonary symptoms such as shortness of breath since service.   In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, the Veteran has alleged that he suffered from pulmonary symptoms since service.  In an August 2010 Application for Compensation and/or Pension, the Veteran wrote that his pulmonary disorder began in 1971 and that he had suffered from lung/respiratory problems ever since being treated for pneumonia in service and being in a coma for two to three days.  However, in a February 1997 VA treatment note, the Veteran reported that he had experienced increased shortness of breath and chest pain for one year, i.e., since February 1996.  The Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White, supra; Rucker, supra.  The statements reflected in the February 1997 VA treatment note were made during the course of treatment and many years prior to the Veteran's August 2010 claim for benefits.  Therefore, the Board finds that any current, contradictory, assertions as to the Veteran's onset of pulmonary symptom during service, and continuity of symptoms after service-advanced in support of this claim for monetary benefits, are deemed not credible.  Cartwright, supra.

Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits that his pulmonary disorder was due to an in-service injury, are inconsistent with the contemporaneous evidence and, therefore, are not credible.  Consequently, the Board assigns no probative weight to such statements. 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's pulmonary disorder and any instance of his service to be complex in nature.  Woehlaert, supra.  Specifically, while the Veteran is competent to describe his current pulmonary symptoms and his representative is competent to describe his observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such a disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran and/or his representative have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, and/or his representative are nonprobative evidence.  

Therefore, the pulmonary disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest to a compensable degree within one year of service discharge.  Consequently, service connection for such disorder is not warranted. 

In light of the foregoing, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a pulmonary disorder.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a right shoulder disorder is denied.

Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease,  is denied.


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


